Case: 17-50180      Document: 00514379863         Page: 1    Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                      No. 17-50180
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 9, 2018

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
              Plaintiff-Appellee

v.

DANIEL EUGENE THURSTON,

              Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:04-CR-40-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Daniel Eugene Thurston appeals the sentence imposed at resentencing
for his conviction of being a felon in possession of a firearm. He argues that
the district court committed reversible error by considering an incorrect range
of supervised release.
       We review Thurston’s claim for plain error. See United States v. Neal,
578 F.3d 270, 272 (5th Cir. 2009). To show plain error, the defendant must


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50180    Document: 00514379863     Page: 2   Date Filed: 03/09/2018


                                 No. 17-50180

show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, this court has the discretion to correct the error but should do so only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      The district court considered an incorrect range of supervised release
when fashioning Thurston’s sentence. That error arguably affected Thurston’s
substantial rights. There is nothing in the record, however, indicating that a
miscarriage of justice would result from a failure to correct the error because
Thurston received a term of supervised release within the correct guidelines
range. See United States v. Escalante-Reyes, 689 F.3d 415, 425 (5th Cir. 2012)
(en banc); U.S.S.G. § 5D1.2(a)(2).
                                                                  AFFIRMED.




                                       2